

115 S2610 IS: Preventing Overdoses While in Emergency Departments Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2610IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mrs. Capito (for herself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Health and Human Services to provide coordinated care to patients who
			 have experienced a non-fatal overdose after emergency department
			 discharge, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Overdoses While in Emergency Departments Act of 2018. 2.Program to support emergency department discharge and care coordination for drug overdose patients (a)In generalThe Secretary of Health and Human Services shall establish a program (referred to in this Act as the Program) to develop protocols for discharging patients who have presented with a drug overdose and enhance the integration and coordination of care and treatment options for individuals with substance use disorder after discharge.
			(b)Grant establishment and participation
 (1)In generalIn carrying out the Program, the Secretary shall award grants on a competitive basis to not more than 20 eligible health care sites described in paragraph (2).
 (2)Eligible health care sitesTo be eligible for a grant under this section, a health care site shall— (A)submit an application to the Secretary at such time, in such manner, and containing such information as specified by the Secretary;
 (B)have an emergency department; (C)(i)have a licensed health care professional on site who has a waiver under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) to administer medication-assisted treatment; or
 (ii)have a demonstrable plan to hire a full-time licensed health care professional who has a waiver described in clause (i) to administer such treatment on site;
 (D)have in place an agreement with a sufficient number and range of entities certified under applicable State and Federal law, such as pursuant to registration or a waiver under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) or certification as described in section 8.2 of title 42 of the Code of Federal Regulations, to provide treatment for substance use disorder such that, in combination, the resulting network of entities with an agreement with the hospital cumulatively are capable of providing services for all evidence-based services for the treatment of substance use disorder, as medically appropriate for the individual involved, including—
 (i)medication-assisted treatment; (ii)withdrawal and detoxification services that include patient evaluation, stabilization, and readiness for, and entry into, treatment; and
 (iii)counseling; (E)deploy on-site recovery coaches to help connect patients with treatment and recovery support programs; and
 (F)include the provision of overdose reversal medication in discharge protocols for opioid overdose patients.
 (3)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible health care sites that meet either or both of the following criteria:
 (A)The site is a critical access hospital (as defined in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1))), a low volume hospital (as defined in section 1886(d)(12)(C)(i) of such Act (42 U.S.C. 1395ww(d)(12)(C)(i))), or a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii))).
 (B)The site is located in a geographic area with an overdose rate higher than the national average, based on the most recent data of the Centers for Disease Control and Prevention.
 (4)Medication-assisted treatment definedFor purposes of this section, the term medication-assisted treatment means the use of medication approved by the Food and Drug Administration in combination with behavioral health services to provide an individualized approach to the treatment of substance use disorders, including opioid use disorder.
 (c)Period of grantA grant awarded to an eligible health care site under this section shall be for a period of at least 2 years.
			(d)Grant uses
 (1)Required usesA grant awarded under this section to an eligible health care site shall be used for both of the following purposes:
 (A)To establish policies and procedures that address the provision of overdose reversal medication, the administration of medication-assisted treatment to a non-fatal overdose patient in the emergency department, and the subsequent referral to evidence-based treatment upon discharge for patients who have experienced a non-fatal drug overdose.
 (B)To develop best practices for treating non-fatal drug overdoses, including with respect to care coordination and integrated care models for long-term treatment and recovery options for individuals who have experienced a non-fatal drug overdose.
 (2)Additional permissible usesA grant awarded under this section to an eligible health care site may be used for any of the following purposes:
 (A)To hire emergency department recovery coaches, counselors, therapists, social workers, or other licensed medical professionals specializing in the treatment of substance use disorder.
 (B)To establish integrated models of care for individuals who have experienced a non-fatal drug overdose which may include patient assessment, followup, and transportation to treatment facilities.
 (C)To provide for options for increasing the availability and access of medication-assisted treatment and other evidence-based treatment for individuals with substance use disorders.
					(e)Reporting requirements
 (1)Reports by granteesEach eligible health care site awarded a grant under this section shall submit to the Secretary an annual report for each year for which the site has received such grant that includes information on—
 (A)the number of individuals treated at the site for non-fatal overdoses in the emergency department; (B)the number of individuals administered medication-assisted treatment at the site in the emergency department;
 (C)the number of individuals referred by the site to other treatment facilities after a non-fatal overdose, the types of such other facilities, and the number of such individuals admitted to such other facilities pursuant to such referrals;
 (D)the frequency and number of patient readmissions for non-fatal overdoses and substance abuse disorder;
 (E)how the grant funding was used; and (F)the effectiveness of, and any other relevant additional data regarding, having an onsite health care professional to administer and begin medication-assisted treatment for substance use disorders.
 (2)Report by SecretaryNot less than one year after the conclusion of the Program, the Secretary shall submit to Congress a report that includes—
 (A)findings of the Program; (B)overall patient outcomes under the Program, such as with respect to hospital readmission;
 (C)what percentage of patients treated by a site receiving a grant under this section were readmitted to a hospital for non-fatal or fatal overdose; and
 (D)a compilation of voluntary guidelines and best practices from the reports submitted under paragraph (1).
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $50,000,000 for the period of fiscal years 2019 through 2023.